OFFICE    OF THE   AITORNEY     GENERAL        OF TEXAS




                                                              pei&




    any-busties   and wit
    ths *xldJmlm rranahlse                  oald such COT-
                                            ed n-xx    its


                                              s that every     dcnea-



                                          tw9lua    and undivided
                                       nding bond8, Dotes and
                                  sataring in less than a par.


                       ra   its   entim   buslmsa.

                      Se taX fS a *X 00 th6 6OYJ0Ilrt.6
                      in thl.s Stat6 end is not a tax upen
                     Z aSSOt8 Oi'thb OOQW6tiOli.    There-
                  on aamiot escape or avoid the rrtmchfse
tax by inaativity.   It meti $6~ tks tax abether it Is ao-
tually dcing business cr not. IDnsas City M. & 9. R. Ca.
vs. Stiles, 28 A. L. R. 425.

             so th6 question involv6d la just on6 of nsasuring
                                                                                   818


Bonorablh M. iLFlOW6r8, PC486                 8




the amoutat 02 rmnchis0     tax. Tha Legislature of Texas has
said that the amOunt shall b6 meeaured a8 provfdbd in Ar-
tie10 9004, aupra. The rormula provided by the Leglelatare
ia very simple and th6 aimunt Of taxes to be paid by suoh
oorpomtion    Is only  (IInBttsT Of mathsmatloal oaloulstlon.
Ii a corporation bns don6 no business and has xm reoslpto,
then it osrtainly oennot bs taX6d by the formula laid down
by btiOl6    9084, SUQSE. Th6 SeOr6tPq Of St8t6 -Il ZLOIUOre
@i&O    out the OorpoTatiOns    Oa9ita1 atook, sur$hW,   eta.
and levy th6 tax on that then out he levy ths tax dirsot-
ly on ite propsrty.     To psrmit the s6aretary   of stats to
deTht6   rma    th6 labthod presoribed by the Legislature world
bi 6~2 io~0i3iOn 0r the i0gi8btiV6    ticad and, in 6rrt30t.
r6pBel       th6    Stp916   arid   6X9r6S8   9rOViSiOUS     O? Arti       7084,
supm     .    This the Seoretary 0r           State oannot do.

            since the fnnohiae   tax is a tax on ths right
to do bUSiJl6s8 in thi8 Stat6 and ArtiOl6    9004, 8U9SS, pro-
rl4es that all aorporations shall pey the tar, it Is our
opinion tha=      oorporetlon uhloh does notbusiness In thfs
Stat6   should be rsqulrsd to pay the $10.00   ninkawn  provided
by Artiol?   9084, suPm.

                   Trusiing that the r0mg0lng              fully answers your
inquiry,       w6    ar6

                                                    Yotlra    oery     truly